[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS
                                                                  FILED
                    FOR THE ELEVENTH CIRCUITU.S. COURT OF APPEALS
                      ________________________ ELEVENTH CIRCUIT
                                                               MAY 13, 2010
                             No. 09-15090                       JOHN LEY
                         Non-Argument Calendar                    CLERK
                       ________________________

               D. C. Docket No. 09-00159-CR-5-RDP-PWG

UNITED STATES OF AMERICA,


                                                               Plaintiff-Appellee,

                                  versus

MARCO ANTONIO HERNANDEZ-ESPINOZA,

                                                         Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Alabama
                      _________________________

                              (May 13, 2010)

Before TJOFLAT, MARTIN and ANDERSON, Circuit Judges.

PER CURIAM:
      John M. Kennemer, appointed counsel for Marco Antonio Hernandez-

Espinoza in this direct criminal appeal, has moved to withdraw from further

representation of the appellant and has filed a brief pursuant to Anders v.

California, 386 U.S. 738, 87 S. Ct. 1396 (1967). Kennemer’s brief asserts nothing

more than a “bare conclusion” that Hernandez-Espinoza’s appeal lacks merit,

citing no authority to support his view that the appeal is frivolous. The brief falls

far short of the Anders protocol. See id. at 744, 87 S. Ct. at 1400 (after a

“conscientious examination” of the case, the attorney must submit a brief

“referring to anything in the record that might arguably support the appeal”); see

also United States v. Blackwell, 767 F.2d 1486, 1487–88 (11th Cir. 1985) (the

Anders brief must point out “any irregularities in the trial process or other potential

error which, although in his judgment not a basis for appellate relief, might, in the

judgment of his client or another counselor or the court, be arguably meritorious”)

(emphasis in original).

      Nonetheless, our independent examination of the entire record reveals no

arguably meritorious issues. Accordingly, counsel’s motion to withdraw is

GRANTED, and Hernandez-Espinoza’s conviction and sentence are AFFIRMED.




                                           2